DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.
 
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 10, and 19 are directed to eligible subject matter under 35 U.S.C. 101.  The claims, when considered as a whole and as an ordered combination of elements, include additional elements which integrate the abstract idea of implied contract generation into a practical application under Step 2A Prong Two of the eligibility framework.  In particular, the claims provide a technical improvement in trading systems that derive implied orders related to the large complexity of calculations required by providing an efficient method of determining possible implied markets (see Specification, para. 0006-0007).
The claims are allowable over the prior art.  The most relevant prior art of record is:
Milne (US 2010/0174633 A1) discloses a computer implemented method for determining implied orders in an electronic trading system. The method comprises receiving a first set of one or more real orders, wherein the orders are not tradable against each other. One or more implied orders are identified within the first set of real orders. Market data corresponding to the implied orders can also be identified. At least one additional order is received and the tradability of the additional order is determined against the real or implied orders within the first set of real orders. A resting set of orders is determined from those real and implied orders within the first set of orders not affected by the tradability of the additional order. Implied orders are determined from within the set of resting orders.
Siddall (US 2011/0313905 A1) discloses systems and methods for determining implied spreads. Implied spread financial transactions are generated using information from requests for quotes (RFQs). An RFQ processor module may focus the calculations performed by an implied spread determination module. A financial instrument associated with an RFQ may be provided to the implied spread determination module to trigger the determination of whether implied orders exist related to that particular financial instrument.
The most relevant Non-Patent Literature is as follows:
“Implied Price Functionality Overview” discusses different methods of processing implied spread orders, including first and second generation implied orders.  To avoid market anomalies, the CME Globex match engine is designed to trade one generation beyond what is disseminated. First-generation orders are created at prices sufficient to trade. If these implied orders are not at a large enough quantity to fill the arriving order, then CME Globex builds second-generation synthetic orders until the quantity of the arriving order is completely satisfied.
Independent claims 1, 10, and 19 recites the following limitations not disclosed in the art of record: "... determining, based on a calculation by the processor using at least the first order and the second order, liquidity of the third instrument as being illiquid; generating, by the processor, the implied third order from the first and second orders in response to determining that the third instrument is illiquid based on the calculation using at least the first order and the second order; subsequent to the implied third order being generated, listing the generated implied third order and making the generated implied third order available in a market for the third instrument for trading by a plurality of market participants ... determining, based on a calculation by the processor using at least the fourth order and the fifth order, liquidity of the sixth instrument as being liquid; not generating the implied sixth order in response to determining that the sixth instrument is liquid; and not subsequently listing the not generated implied sixth order.".  
Milne ‘633 does not describe determining liquidity based on a calculation using at least the first order and the second order. Nowhere does Milne ‘633 describe making a determination about the liquidity of the implied third order without first calculating the implied third order. In other words, Milne generates the implied order before deciding whether to publish the implied order or not.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL W ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC WONG
Primary Examiner
Art Unit 3698



/ERIC T WONG/Primary Examiner, Art Unit 3698